DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the sensor being a standard PC joystick module comprising two rotary potentiometers with axis perpendicular to each other” of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
-Claims 9 and 10 both utilize the phrase “metallic separation” however this language has not been found within the specification.

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-6 and 8-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
-Regarding claim 1, the phrase “a knife (101), whose zone of heating is programmable, as one of a tip(410)-heating, a body(407)-heating and a full-heating” is unclear.  Examiner notes the specification (Paragraph 0048) does not appear to provide for the specifics of zone of heating, and what structure allows for the heating to be programable to the tip, body of full heating. It is also unclear how the computer interacts/communicates with the knife to provide variation in the heating zones.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 8-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
-The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
-Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m). Examiner notes reference characters also appear to be utilized as structural references. It is noted the reference characters must be recited in parentheses, and are merely used as a guide and cannot be used in place of structural limitations.
-Regarding claim 1, lines 10-18, the language is unclear and confusing. The structural relationship between the relays, points and overall pathing of the heating elements are unclear and confusing. As currently claimed, there does not appear to be evidence the relays control the current heating paths. Examiner notes that while general use of copper wires, relays and contact points are known, one of ordinary skill in the art would not know how to use the current zone heating knife as currently claimed.
As currently claimed, the first and second insulated wires are inside the outer body (Lines 4-5) and the outer body also has two relays and two contacts controlling the current to one of three possible paths. It is unclear how the paths relate to the structure as currently claimed, and how the structural elements inside the outer body connect to the paths.
For example: “wherein path one is “ a second end, a first point, a second point at the tip of the outer body a third point at the other tip of the other of the outer body” What is the second end and first point? There does not appear to be any structural identifiers to these elements. The outer body does not appear to have any structural detailing regarding a shape, axis or planes to identity what the tip of the outer body may be, or “at the other tip” of the outer body. Examiner notes there are similar issues with paths 2 and 2 of the claimed subject matter.
Claim 1 recites the limitation "the end" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.

-Regarding claim 2, the phrase “wherein the CNC axis (104) inserts the knife (101) into a material in a tip heating mode, and after inserting the material, switches to a body heating mode to cut the material” is unclear. It is unclear what structure correlates to the CNC axis and what structure allows for the movement of the knife into the workpiece. As currently claimed, it appears the CNC axis moves the knife, which does not appear to be supported. It is also unclear what structure allows for the knife to switch between a tip heating mode and a body heating mode. What structure of the cutting system allows for the modes to switch or communicates with the knife to allow for differences in the modes?
-Regarding claim 3, the phrase “the body of the knife 101 is made of a flexible spring like material, such that the knife is vertical when outside the block and is horizontal when performing one of a piercing and a cutting of the block with the transition from vertical to horizontal orientation performed by means of rollers, resulting in a compact system” is unclear. It is unclear what materials can and cannot be considered “spring like” materials. Examiner notes paragraphs 0071-0072 do not appear to provide a material, merely that “any flexible material like a spring”. It is also unclear what structure is associated with the knife that allows for the function of flexibility such that the knife is able to change from vertical to horizontal. It is also unclear how the orientation change from vertical to horizontal changes the overall sizing of the system, to provide for a “compact system”. How does the orientation changes affect the “compact” size of the overall system?  Also, based on figures 7 and 9, the knife always has both horizontal and vertical components.  Accordingly, it is not clear what scope to give “vertical” and “horizontal”, as there does not appear to be a structural connection between the rollers (703) and the movement of the knife between a vertical and a horizontal orientation.
-Regarding claim 4, the phrase “where a tube body of the knife carries forward by axis for piercing the block, a heating wire wound on a shaft motor  and passing through the tube body is also carried forward with the knife when piercing the block with the shaft of motor rotating and unwinding the wire, and the tube body alone retracts back with the shaft of motor stationary, once the wire is held on at the end of piercing by a latching mechanism at other side of the block” is unclear. It is unclear what structure of the system provides the function of “carries forward” of line two, as the axis does not appear to have the structural limitations to provide such a function. It is also unclear as to how the knife in combination with the shaft and motor works structurally, as the language is confusing as currently written. How does the heating wire “wind” on a shaft of the motor and then pass through the tube body to be carried forward by the knife?
-Regarding claim 6, it is unclear how “the system comprises a plurality of knifes (101) so as to achieve simultaneous cutting of a plurality of objects”. Paragraph 0065 appears to provide support for a system with multiple knives, however, it is unclear how  the multiple knives work in combination with the entire system simultaneously to cut a plurality of workpieces at the same time. How are the plurality of knives attached to the system to work together? What structure of the system allows for attachment of the plurality of knives? Are all of the knives controlled by the same computer along the same axis?
-Claim 9 recites the limitation "where the knife is a composite knife with a metallic separation between ___between the first insulted heater wire and the second insulated heated wire to prevent fusing of the insulation of the first insulated heater wire and the second insulated hear wire that can result in shorting of the wires” which is unclear. It is unclear if the metallic separation is a function or a structural element. As currently claimed, the metallic separation appears to require the sleeve element (1202) as noted in Paragraph 0109 in Applicant’s specification. As currently claimed, there does not appear to be a structural element for the term “metallic separation”.
-Claim 10 recites the limitation "one of the wire ___ or ___ passing through a hallow metal tube 1202" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  
Regarding claim 10, the language is unclear. Examiner notes that the claim is written as “one of the wire ___ or ___ passing through a hallow metal tube 1292, this ensuring metallic separation between the wires”. It is unclear how many wires are actually being claimed due to the “or” statement” and the use of reference characters in parenthesis. If the wires pass through a hollow metal tube, how does the hollow tube provide “metallic separation between the wires?
-Regarding claim 11, the phrase “with the sensor being a standard PC joystick module comprising two rotary potentiometers with axis’ perpendicular to each other to detect deflection of the knife in any 360 degrees direction” is unclear. Examiner notes the phrase “standard PC joystick module” does not appear to provide any structural limitations within the claim. It is also unclear if Applicant is referring to PC as a personal computer, or any other acronym, as it does not appear to be defined in the claim, nor in the specification. Does the claim require a sensor with a PC joystick module? Or merely a sensor, similar to the type used in such a joystick. As currently claimed, it appears the sensors requires a PC joystick module with two rotary potentiometers” which does not appear to be supported.
-Claim 11 recites the limitation "the sensor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 12 recites the limitation "the spring loaded sensor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claimed Subject Matter
It is to be noted that claims 1-6 and 8-12 have not been rejected over prior art.  The claims may or may not be readable over the prior art but cannot be determined at this time in view of the issues under 35 USC § 112.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because a new ground of rejection has been applied under 112 and does not rely on any reference specifically challenged in the argument.
-Applicants arguments concerning the programing of claim 1 is not persuasive. It is unclear how the relays structural work in relationship with the knife to allow for any programable heating to be established. What structure allows for the programming to take place? While control logic may be known in the prior art, it is unclear how the current application provides for such claimed subject matter, as the specification appears to be silent.
-Examiner invites Applicant to a telephone interview to further discuss the details of the new 112 rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/  09/26/2022Examiner, Art Unit 3724